DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 1 recites “the alloy powders are substantially free from Al”.  However, there is no support in the specification for the negative limitations.  Negative limitations in the claims must have explicit support in the specification to satisfy the description requirement of 35 USC 112, In re Grasselli, 231 USPQ 393.  Also please see MPEP 2173.05(i) which states, "The mere absence of a positive recitation is not basis for an exclusion."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2010-118486) as evidenced by POCO Magnetics and Makino et al. (FeSiBP metallic glasses with high glass-forming ability and excellent magnetic properties).
Regarding claim 1, Yamada discloses a magnetic powder comprising a plurality of alloy powders including at least a first alloy powder, which is amorphous, and a second alloy powder in which those composition is different, wherein the alloy powders are substantially free from Al, wherein the first alloy powder is (Fe1-aTMa)100-w-x-y-zPwBxLySiz, 0≤ a ≤ 0.98 at.%, 0 ≤ y ≤ 10 at.%, 3wt.%, the first alloy powder having a diameter of 10µm and the second alloy powder with a diameter of 1-5µm, thereby overlapping the claimed diameter ratio ([0029], [0032-0033], and [0049]-[0050]).
Yamada discloses a content comprising 90-98 wt.% of the first alloy powder and 2-10 wt.% of second alloy powder, when converted to vol.% overlaps the claimed range.  Makino and POCO Magnetic has provided as evidences to disclose the densities for the conversions (Makino: FeSiBP 7.094 g/cm3; FeSiCr ≥ 3.2 g/cm3; would include 20 vol.%). The examiner also notes that the density of Yamada’s first alloy powder can be more than ~7 g/cm3 depending on the additional elements in the FeSiBP based alloy (dependent claims), thereby having a broader vol.% range.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the content proportions taught by Yamada overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Regarding claims 3-5, Yamada discloses the material as claimed [0029].
Regarding claims 6 and 10, the limitations “prepared by a gas atomization method” per claim 6 and “water atomization method” per claim 10, even though product-by-process claims 
Regarding claim 7, Yamada discloses that the second alloy powder is crystalline [0032].
Regarding claim 8, Yamada discloses the material as claimed [0032].
Regarding claims 16-17 and 19-21, Yamda discloses a magnetic core and a coil component as claimed comprising the composite material of the magnetic powder and a resin powder as a main component (figure 1, abstract, [0055]).  Further given that Otsuka discloses that the resin is in amount of up to 10% [0041], the remaining amount of the magnetic powder overlaps the claimed range.  

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2010-118486) as evidenced by POCO Magnetics and Makino et al. (FeSiBP metallic glasses with high glass-forming ability and excellent magnetic properties) as applied to claim 1 and further in view of Sugano (JP 2007/134381).
Regarding claim 9, Yamada discloses that the second alloy powder is FeSiCr, however, fails to explicitly disclose that it is FeSiCr containing Ni.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada’s FeSiCr magnetic alloy powder to additionally comprise of Ni, since Sugano discloses that this will lead improve magnetic properties [0013].


Claims 1, 3-7, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012-012699).
	Regarding claims 1 and 3-5, Otsuka discloses a magnetic powder comprising a plurality of alloy powders including at least a first alloy powder, which is amorphous [0011] thereby intrinsically have a crystallite size of 50 nm or less, and a second alloy powder in which those composition are different, wherein the first alloy powder is FeSiB or FeSiBC [0034] and the second alloy powder is Fe-Cr material [0013], wherein Otsuka explicitly disclose FeCr1at.% as an example (Table 1).  Otsuka further discloses a mass ratio of 20:80 ≤ first particles / second particles ≤ 97:3 [0013], which overlaps the claimed volume ratio, and a ratio of the average particle diameter of the first alloy powder to the average particle diameter of the second alloy powder is 4-10 [0030].  
Otsuka and the claims differ in that Otsuka does not teach the exact same proportions as recited in the instant claims in regards to volume ratio.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Otsuka overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Otsuka discloses that the first alloy powder is FeSiB or FeSiBC as set forth above, however, fails to explicitly disclose that it is FeSiBP main component with the additional elements as claimed. 
Urata discloses a magnetic powder comprising FeSiB or FeSiBP main component comprising Cu content of less than 1.5 at.% (Tables 1-2).   Urata further discloses that part of Fe can be substituted with Ni and/or Co of 3 at.% or less (claim 5) and/or with a C of less than 4 at.% (Tables 2 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeSiB based material to the materials taught in Urata, since Urata discloses that this will lead to excellent magnetic properties (Abstract).

Regarding claims 6 and 10, the limitations “prepared by a gas atomization method” per claim 6 and “water atomization method” per claim 10, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re 
Regarding claim 7, Otsuka discloses the structure of the second alloy powder as claimed.
	Regarding claims 16-17 and 19-21, Otsuka discloses a magnetic core and a coil component as claimed comprising the composite material of the magnetic powder and a resin powder as a main component (Title, [0010], [0062], claim 4, figure 1).  Further given that Otsuka discloses that the resin is in amount of up to 10% [0046] and lubricant may be added to up to 2% [0047], the remaining amount of the magnetic powder overlaps the claimed range.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012/012699) and further in view of Sugano (JP 2007/134381).
Regarding claims 8-9, Otsuka discloses that the second alloy powder is FeCr, however, fails to explicitly disclose that it is FeSiCr containing Ni.  
Sugano discloses a FeCr magnetic particle comprising Si and Ni (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeCr magnetic alloy powder to additionally comprise of Si and Ni, since Sugano discloses that this will lead improve magnetic properties [0013].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant argues that Otsuka discloses the use of FeAlSi, thereby teaches away from the claimed composition.  This has been unpersuasive.  Otsuka in view of Urata discloses the claimed magnetic powder with the materials as claimed as set forth.  It is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Linda Chau
/L.N.C/            Examiner, Art Unit 1785

/Holly Rickman/            Primary Examiner, Art Unit 1785